Gould, Associate Justice.
Under a special act of the Legislature approved February 7, 1856, entitled “An act for the relief of the heirs of Charles S. Hardwick,” the commissioner of the general land office was “ authorized and required to issue to the heirs of Charles S. Hardwick” a headright certificate for one-third of a league, a bounty warrant for nineteen hundred and twenty acres, and a donation warrant for six hundred and forty acres, “ in consideration of the said Charles S. Hardwick having fallen with Fannin at Goliad, said certificates, when issued, to be located, surveyed, and patented as other certificates of a similar character.” The single question presented for our decision is, whether the headright certificate issued under this special act became the property of the father of Charles S. Hardwick, he being, under the law in force on March 27, 1836, the date of his son’s death, his sole heir; or whether it became in part the property of the brothers, sister, and daughter of a deceased sister of said Charles, who, under the law of descent in force at the date of the special act, would have been heirs jointly with the father, had the death occurred then. Our opinion is, that the word “ heirs ” in the special act refers to him or them entitled to the estate under the law of descent, in force at the time of the death. Such we regard as the natural and ordinary signification of the word as used in the statute, and so far from seeing in other legislative provisions bearing on the subject any reason for giving the statute a different construction, our opinion is that they tend to establish it.
The land in controversy was patented to the heirs of Charles S. Hardwick by virtue of the headright one-third of a league certificate, and the plaintiff having shown title to the. certificate *379from the sole heir, the court erred in awarding to him only one-half of the tract. Bo question has been presented as to any equity growing out of services rendered by the vendors of O’Connor in procuring duplicates of lost certificates, or in locating and procuring patent for the land.
[Opinion delivered January 9, 1880.]
The judgment is reversed and the cause remanded.
Beversed and remanded.